776 N.W.2d 898 (2010)
SUPERIOR HOTELS, L.L.C., Petitioner-Appellant,
v.
TOWNSHIP OF MACKINAW, Respondent-Appellee.
Docket No. 138696. COA No. 276836.
Supreme Court of Michigan.
January 22, 2010.


*899 Order
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of July 9, 2009. The application for leave to appeal the March 10, 2009 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the question presented should be reviewed by this Court.